Citation Nr: 0822387	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  05-39 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine 
disability (a "neck disorder").


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel

INTRODUCTION

The veteran had active service from October 1946 to March 
1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida.

In July 2006, the Board issued a decision on this claim.

In March 2008, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision to remand this case 
to the Board for further development and readjudication, 
pursuant to a Joint Motion by the parties for an order to 
vacate and remand the July 2006 Board decision.

This matter was advanced on the docket after good or 
sufficient cause was shown to do so.  38 U.S.C.A. § 7107; 
38 C.F.R. § 20.900(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, to comply with the Court's 
remand.  VA will notify the appellant if further action is 
required.


REMAND

In the Joint Motion to the court, the VA and the appellant 
agreed that a remand was necessary in this case because the 
Board did not ensure compliance with VA's duty to assist by 
providing an adequate medical opinion.  The VA has a duty to 
assist claimants, to include "providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim."  38 U.S.C.A. § 5103A(d); see also 38 C.F.R. 
§ 3.159(c)(4).

The veteran was afforded a VA examination in September 2004, 
which both the VA General Counsel and the veteran agree is 
not adequate, because the examiner based his awkwardly worded 
medical opinion on an inaccurate factual premise.  The basis 
of this finding is very unclear.  However, pursuant to the 
Court's remand, the veteran must be given a new VA medical 
examination and opinion.  

Accordingly, the case is REMANDED for the following action:

1. The veteran should be afforded another 
VA medical examination, wherein the 
medical examiner has the opportunity to 
review the entire claims file, including 
the veteran's testimony during the 
September 2005 RO formal hearing and the 
February 2008 joint motion from the Court.  

2.  The examiner should offer a medical 
opinion regarding whether the veteran's 
current cervical spine disability was 
incurred in his military service from 
October 1946 to March 1948.  The examiner 
should state whether the cervical spine 
disability is more likely than not, as 
likely as not, or less likely than not 
related to service, including any spinal 
injuries noted in service, and explain the 
reasoning behind the opinion.

3.  The RO should then readjudicate the 
claim.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction, 
the veteran must be provided with an SSOC, 
which addresses all of the evidence 
received since the September 2005 SOC was 
issued.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




